DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100237219 A1) in view of Reynolds (US 3870259 A).
Regarding claim 1, Edwards teaches a fishing rod holder comprising:
a base (figure 1; base mounting 11), wherein the base includes a first hook (figure 11; jaws portion 27 and both halves of bracket portion 28) extending downward from the base, wherein one side of the first hook is formed by the base’s bottom; and
 a barrel extending upward from the base (figure 1; rod collar 10). 

Reynolds teaches a fishing rod holder comprising a first and second hook (figure 2; U-bolts 10) wherein one side of the first hook and one side of the second hook adjoin with the base’s bottom (figure 2; front surface of rod holder tube 8), and the first hook’s open end and the second hook’s open end are aligned with each other in the same direction (figure 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the second hook wherein a first hook’s open end and the second hook’s open end are aligned with each other in the same direction as disclosed by Reynolds (figure 2), such that the first and second hook are extending downward from the base, for the benefit of providing a second U-shaped or C-shaped bracket to provide extra support for the force that a fish imposes on a secured fishing rod.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second hook extending downward from the base, wherein one side of the second hook is formed by the base’s bottom and the first hook’s open end and the second hook’s open ends are aligned with each other in the same direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done for the benefit of strengthening the attachment of fishing rod holder to a cleat to provide extra support for the force that a fish imposes on a secured fishing rod. 
	Regarding claim 2, Edwards as modified above teaches a fishing rod holder wherein the first and second hooks are U-shaped or C-shaped (Edwards, figure 1; Reynolds, figure 4).
claim 3, Edwards as modified above teaches a fishing rod holder wherein the first hook’s interior surface and the second hook’s interior surface are texture or smooth (Edwards, figure 11 depicts a smooth interior of bracket portion 27 and 28).
	Regarding claim 4, Edwards as modified above teaches a fishing rod holder wherein the barrel (Edwards, rod collar 10) is hollow and has a top open end (Edwards, figure 1; opening 13) and a bottom open end (Edwards, figure 3; opening 15) ([0045]; lines 2-5).
	Regarding claim 5, Edwards as modified above teaches a fishing rod holder wherein the barrel can accept a butt of a fishing rod through its top open end (Edwards, [0010]; lines 1-3).
	Regarding claims 7 and 8, Edwards as modified above does not specify that the top open end of the barrel is tapered relative to the bottom open end or that the top open end and the bottom open end of the barrel have similar diameters; however, it would have been an obvious matter of design choice to make the different portions of the barrel of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done to accommodate various types of rods and configurations. 
	Regarding claim 11, Edwards as modified above teaches a fishing rod holder wherein the retaining member is comprised of plastics (Edwards, [0019]; lines 1-3). 
	Regarding claim 14, Edwards teaches a method for detachably connecting a fishing rod holder to a structure comprising:
providing a fishing rod holder having a base (figure 1; base mounting 11), a barrel (Edwards, figure 1; rod collar 10), and a first hook (figure 11; jaws portion 27 and both halves of bracket portion 28), wherein the barrel extends upward form the base (figure 1; rod collar 10), 
attaching the fishing rod holder to a support structure, such as a rail (Edwards, page 1, [0015], by fastening the first hook of the fishing rod holder around the rail such that the barrel of the fishing rod holder points outwardly;
in which the fishing rod holder is also detachable from the rail by unhooking the bracket of the fishing rod holder from the rail (Edwards, [0015]; lines 1-5). 
Edwards does not teach a second hook, wherein the second hook extends downward from the base, that one side of the second hook is formed by the base’s bottom, and that the first hook’s open end and the second hook’s open end are aligned with each other in the same direction. 
Reynolds teaches a fishing rod holder comprising a first and second hook (figure 2; U-bolts 10) wherein one side of the first hook and one side of the second hook adjoin with the base’s bottom (figure 2; front surface of rod holder tube 8), and the first hook’s open end and the second hook’s open end are aligned with each other in the same direction (figure 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the second hook wherein a first hook’s open end and the second hook’s open end are aligned with each other in the same direction as disclosed by Reynolds (figure 2), such that the first and second hook are extending downward from the base, for the benefit of providing a second U-shaped or C-shaped bracket to provide extra support for the force that a fish imposes on a secured fishing rod.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second hook extending downward from the base, wherein one side of the second hook is formed by the base’s bottom and the first hook’s open end and the second hook’s open ends are aligned with each other in the same direction, since it has been held that mere 
Additionally, Edwards does not teach attaching the fishing rod holder to a cleat by fastening the first hook and second hook of the fishing rod holder over, under, or around the cleat.
Reynolds teaches attaching a fishing rod holder to a cleat (figure 4; cleat 12) by fastening the first hook and second hook of the fishing rod holder to the cleat.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards, as modified above, to be securable to a cleat as disclosed by Reynolds to create a fishing rod holder in which the first and second hook can be fastened over, under, or around the cleat and in which the fishing rod holder is also detachable from the cleat by unhooking the first and second hooks from the cleat. This would be done for the benefit of securing the fishing rod holder to the desired boat structure.  
Regarding claim 18, Edwards, as modified above teaches inserting a butt of a fishing rod through the open end of the barrel such that the fishing rod is held by the fishing rod holder (Edwards, [0010]; lines 1-3).

Claims 9, 10, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100237219 A1) in view Reynolds (US 3870259 A) and further in view of Conry (US 9161523 B2).
Regarding claim 9, Edwards, as modified above in view of Reynolds, teaches a fishing rod holder with a base, a barrel, and a first and second hook extending from the base. Edwards does not teach a detachable, stretchable fastener.
	Conry teaches a fishing rod holder with attachment means which are “removably engageable” and “preferably stretchable” (figure 20; column 4, lines 1-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the detachable and stretchable attachment as disclosed by Conry to create a fishing rod holder comprising a base, a barrel, a first and second hook extending from the base, and a detachable and stretchable fastener for the benefit of providing additional means to secure the fishing rod holder to a supporting surface for any duration desired by the user.
Regarding claim 10, Edwards, as modified above in view of Reynolds and Conry, teaches a fishing rod holder comprising a detachable, stretchable fastener, wherein the fastener is a bungee cord (Conry, column 4, lines 1-7). 
Regarding claim 15, Edwards, as modified above in view of Reynolds and Conry, teaches securing an attached fishing rod holder in place with a stretchable fastener and in which before detaching the first and second hooks from the cleat the stretchable fastener is removable (Conry, column 4, lines 1-7).
Regarding claim 16, Edwards, as modified above in view of Reynolds and Conry, teaches that the stretchable fastener is a bungee cord (Conry, column 4, lines 1-7). 
Regarding claim 17, Edwards, as modified above in view of Reynolds, teaches a fishing rod holder attachable to a cleat, wherein after the barrel of the fishing rod holder is mounted, it is 
Conry teaches positioning the rod receiving end of a mounted fishing rod holder to a desired angle, in which this angle is from 30 to about 60 degrees (column 6; lines 4-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the angles of use as disclosed by Conry to position a fishing rod holder attached to the cleat so that the barrel of the fishing rod holder points away from a user at approximately a 30 degree to 60 degree angle for the benefit of optimizing the use of the device since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Edwards teaches a fishing rod holder having:
a base (figure 1; base mounting 11), wherein the base includes a first hook (figure 11; jaws portion 27 and both halves of bracket portion 28) extending downward from the base, wherein one side of the first hook is formed by the base’s bottom; and 
a barrel extending upward from the base (Edwards, figure 1; rod collar 10).
 Edwards does not teach that the base includes a second hook extending downward from the base, wherein one side of the second hook is formed by the base’s bottom and the first hook’s open end and a second hook’s open end aligned with each other in the same direction. 
Reynolds teaches a fishing rod holder comprising a first and second hook (figure 2; U-bolts 10) wherein one side of the first hook and one side of the second hook adjoin with the base’s bottom (figure 2; front surface of rod holder tube 8), and the first hook’s open end and the second hook’s open end are aligned with each other in the same direction (figure 2).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second hook extending downward from the base, wherein one side of the second hook is formed by the base’s bottom and the first hook’s open end and the second hook’s open ends are aligned with each other in the same direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done for the benefit of strengthening the attachment of fishing rod holder to a cleat to provide extra support for the force that a fish imposes on a secured fishing rod.
Additionally, Edwards does not teach a stretchable fastener. 
Conry teaches a fishing rod holder with attachment means which are “removably engageable” and “preferably stretchable” (figure 20; column 4, lines 1-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards as modified above in view of Reynolds with the detachable and stretchable attachment as disclosed by Conry, such that they are used together in a kit, to create a fishing rod holder comprising a base, a barrel, a first and second hook extending from the base, and a detachable and stretchable fastener for the benefit of providing additional means to secure the fishing rod holder to a supporting surface for any duration desired by the user.
claim 20, Edwards, as modified above in view of Reynolds and Conry, teaches a fishing rod holder comprising a stretchable fastener, wherein the stretchable fastener is a bungee cord, rubber band, or elastic band (Conry, column 4, lines 1-7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100237219 A1) in view of Reynolds (US 3870259 A) and further in view of McQuade (US 20180177174 A1) and Bogs (US-20160278358-A1).
Regarding claim 12, Edwards, as modified above in view of Reynolds, teaches a fishing rod holder wherein the retaining member is comprised of plastic or another suitable material (Edwards, [0019]; lines 1-3). Edwards does not teach that the retaining member is comprised of an exterior of fiberglass and an interior of nylon. 
McQuade teaches a fishing rod holder in which the rod holding tube may be constructed out of fiberglass ([0037]; lines 1-4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the fiberglass materials as disclosed by McQuade to create a fishing rod holder wherein the retaining member has an exterior of fiberglass for the benefit of providing the necessary strength to the rod holder. 
Bogs teaches an elongate body (11) configured to “bend and conform to the shape of a fishing pole,” (page 2, [0027], lines 1-3) wherein the elongate body can be comprised of nylon (page 3, [0027], lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards as modified above with the nylon material as disclosed by Bogs to create a fishing rod holder to wherein the retaining member has .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100237219 A1) in view of Reynolds (US 3870259 A) and further in view of Thomas (US 20160255823 A1). 
Regarding claim 13, Edwards, as modified above in view of Reynolds, teaches a fishing rod holder wherein the retaining member is comprised of plastics or another suitable material (Edwards, [0019]; lines 1-3). Edwards does not teach that the retaining member is comprised of polycarbonate, polyethylene, polypropylene, polyethylene terephthalate, polyvinyl chloride, or a combination thereof. 
Thomas teaches a fishing rod holder wherein the rod receiver (Figure 1; 101) is comprised of polyvinyl chloride ([0030]; lines 7-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Edwards with the polyvinyl chloride material as disclosed by Thomas to create a fishing rod holder wherein the fishing rod holder is comprised of polyvinyl chloride for the benefit of achieving the specific structural properties and limitations desired by the user. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on June 04, 2021 in response to claims 1-11 and 13-20 have been fully considered but they are not persuasive.
In response to the argument (remarks page 7) that bracket portion 28 of Edwards comprises two separate pieces, and that the bracket portion 28 is attached to one half of the jaws potion 27, the rejection now further clarifies that the hook can be seen as the combination of the first and second half of bracket portion 28 with the jaws portion 27. The halves of 28 and the jaw portion 27, together forming the hook, directly attach to the base mounting 11 and extend downward from the base.
In response to the argument (remarks page 7-8) that the U-bolts taught by Reynolds are not analogous to first and second hooks, the rejection now further clarifies that the U-bolts adjoin with (rather than are formed by) the bases bottom. Reynolds teaches that “the rod holder tube is held to a cleat 12 by means of two U-bolts 10” (column 2, lines 54-58), so the U-bolts do perform a function analogous to the claimed hooks. Furthermore, Reynolds is primarily used to teach the addition of a second member to secure a fishing rod holder to a cleat. The rejection now further clarifies that the second hook is obvious by duplication of parts of the hook taught by Edwards, which is supported by the two U-bolt members taught by Reynolds.  
In response to the argument about claim 14 (remarks page 8) and claim 19 (remarks page 9), the rejection of claims 14 and 19 now reiterate the clarifications discussed above regarding the bracket portion and the U-bolts. 
Applicant’s arguments with respect to the rejection of claims 2-11, 13, 15-18, and 20 are considered moot because the new ground of rejection accounts for the amendments made to the subject matter of the claims, and thus addresses the argument regarding the combination of Edwards and Reynolds.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644